POWER OF ATTORNEY GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Know all men by these presents, that I, Raymond Royer, a Member of the Board of Directors of Great-West Life & Annuity Insurance Company, a Colorado corporation, do hereby constitute and appoint each of R.G. Schultz and G.R. Derback as my true and lawful attorney and agent for me and in my name and on my behalf to, individually and without the concurrence of the other attorney and agent, sign my name, in my capacity as a Member of the Board of Directors of Great-West Life & Annuity Insurance Company, on Form 10-K Annual Reports of Great-West Life & Annuity Insurance Company to be filed with the Securities and Exchange Commission from time to time, and to any and all amendments thereto. IN WITNESS WHEREOF, I have hereunto set my hand this 15th day of December 2009. /s/ Raymond Royer Member of the Board of Directors of Great-West Life & Annuity Insurance Company Witness: /s/ Danielle Durocher Signature Danielle Durocher Name (Printed)
